Citation Nr: 0722259	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-22 819	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for fracture of fifth 
dorsal vertebra.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk



INTRODUCTION

The veteran served on active duty from June 1954 to July 
1957.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current back disability as a 
result of a fractured fifth dorsal vertebra during military 
service.


CONCLUSION OF LAW

The veteran did not incur residuals of a fractured fifth 
dorsal vertebra as a result of active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. §§ 5103(a); C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO did provide the veteran with notice in 
June 2004, prior to the initial decision on the claim in 
September 2004.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.  He was 
then provided additional notice in January 2005.  To the 
extent the earlier notice was deficient in any respect, the 
subsequent notice in 2005 was followed by readjudication of 
the claim, correcting any deficiencies.

The requirements with respect to the content of the notice 
were met in this case.  The RO provided the veteran with 
notice letters in June 2004 and January 2005.  The RO 
notified the veteran about the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically the June 2004 letter stated that 
the evidence must show he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.    

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  Both the June 2004 and January 2005 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The June 2004 letter also informed the 
veteran that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Both the June 2004 
and January 2005 letters notified him that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.   In addition, both the June 2004 and 
January 2005 letters stated that it was the veteran's 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency and to support his claim with 
appropriate evidence.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
2004 and 2005 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The Board concludes that a 
reasonable person could be expected to understand that any 
relevant evidence should be submitted during the development 
of the claim.  See Pelegrini II, at 120-121.  Accordingly, 
the Board concludes that the failure to provide VCAA 
compliant notice was harmless.  

The Board also notes that no further notice is needed to 
comply with the holding of  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim for 
service connection is being denied, so no disability rating 
or effective date is to be assigned, and lack of notice on 
these elements was harmless. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran was also afforded a VA 
examination in August 2005 in connection with his claim.  In 
July 2005, he indicated that he did not want a hearing.  VA 
is not on notice of any evidence needed to decide the claim 
which has not been obtained.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and a SSOC, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a fractured 
fifth dorsal vertebra.  The Board acknowledges that the 
veteran's service medical records show that he was involved 
in an automobile accident in June 1957.  He was admitted to 
the hospital and assessed as having a mild compression of the 
fifth dorsal vertebra.  On examination, it was noted that he 
was "up and about" and felt "perfectly alright." The 
veteran was seen a few days later at which time the diagnosis 
was changed to a compression fracture of the fifth dorsal 
vertebra.  However, he was found fit for duty on the same day 
as his new diagnosis.  Moreover, the medical evidence of 
record shows that the veteran did not seek any treatment 
until many decades following his separation from service.  
Thus, any symptomatology the veteran may have experienced in 
service appears to have been acute and transitory and to have 
resolved without residuals prior to his separation.  
Therefore, the Board finds that residuals of a fractured 
fifth dorsal vertebra did not manifest during service or for 
many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
fractured fifth dorsal vertebra, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a back disorder is itself evidence which tends to 
show that a disability resulting from a fractured fifth 
dorsal vertebra did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness). 

In addition to the lack of evidence establishing that 
residuals of a fractured fifth dorsal vertebra manifested 
during service or for many years thereafter, the medical 
evidence does not show the veteran to currently have such a 
disorder that is related to his military service.  In fact, 
the August 2005 VA examiner stated the veteran's current 
lumbar spine disorder was less likely as not caused by or a 
result of the thoracic spine injury he suffered during active 
duty.  In her rationale, the examiner noted that the veteran 
had suffered an acute lumbar disc rupture in 1980 and opined 
that his current disorder was related to that intercurrent 
injury instead.  The only evidence contained in the claims 
file showing otherwise is the veteran's assertions that he 
currently has a back disorder related to service, which he 
first raised when he filed his claim in May 2004.  Therefore, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for a 
fracture of the fifth dorsal vertebra.

The veteran alleges that he experienced continuous severe 
back pain after the in-service injury until he had his back 
surgery in 1980.  In accordance with the recent decision of 
the United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is competent, regardless of the lack of contemporaneous 
medical evidence.  However, the veteran's claim fails for the 
following reasons.  First, there is a lack of medical nexus 
associating his injuries in service to a current disability.  
The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the veteran's 
allegation that he has had continuous pain since service, no 
medical professional has ever linked that pain to the in-
service injury or to the current disability.  Second, the 
veteran's allegations now, in conjunction with his claim for 
VA benefits, of continuous post-service back pain are not 
entirely persuasive in light of the statements he made at the 
time he sought treatment in 1980.  Those medical records show 
that he denied a history of back trauma and that he 
complained of acute onset of back pain while exercising.  It 
is entirely reasonable to conclude that if the veteran had 
been experiencing pain for 20+ years before the 1980 injury, 
he would have reported such in the course of seeking medical 
treatment.  The fact that he did not relate such a history, 
and in fact reported acute onset of pain, makes his current 
statements far less persuasive.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a fractured fifth dorsal vertebra is not 
warranted.  Although the veteran contends that he currently 
has a disability resulting from his back injury that occurred 
in service, the veteran is not a medical professional, and 
therefore his beliefs and statements about medical matters do 
not constitute competent evidence on matters of medical 
etiology or diagnosis and absent a professional medical 
opinion linking a current disorder to service, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).


ORDER

Service connection for a fractured fifth dorsal vertebra is 
denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


